Case 4:19-cr-00172-ALM-CAN Document 256 Filed 02/03/21 Page 1 of 4 PageID #: 801




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
  v.                                                 § CASE NUMBER 4:19-CR-00172
                                                     §
  CATALINA CHAVEZ-CARDENAS (2)                       §


           FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                BEFORE THE UNITED STATES MAGISTRATE JUDGE


        By order of the District Court, this matter is referred to the undersigned United States

 Magistrate Judge for administration of the guilty plea under Rule 11. Magistrate judges have the

 statutory authority to conduct a felony guilty plea proceeding as an “additional duty” pursuant to

 28 U.S.C. § 636(b)(3). United States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir. 2002).

        On January 22, 2021, this case came before the undersigned United States Magistrate Judge

 for entry of a guilty plea by Defendant, Catalina Chavez-Cardenas, to Count One of the

 Information. Count One of the Information alleges that in or about January 2019, and continuously

 thereafter up to and including October 9, 2019, in the Eastern District of Texas and elsewhere,

 Defendant Catalina Chavez-Cardenas, having knowledge of the actual commission of a felony

 cognizable by a court of the United States, to-wit, conspiracy to possess with intent to distribute a

 mixture or substance containing a detectable amount of cocaine, in violation of 21 U.S.C. § 846,

 did fail to notify some judge or other person in civil or military authority under the United States,

 in violation of Title 18 U.S.C. § 4 - Misprision of a Felony.
Case 4:19-cr-00172-ALM-CAN Document 256 Filed 02/03/21 Page 2 of 4 PageID #: 802




          Defendant entered a plea of guilty to Count One of the Information into the record at the

 hearing. After conducting the proceeding in the form and manner prescribed by Federal Rule of

 Criminal Procedure 11, the undersigned finds:

          a.       Defendant, after consultation with her attorney, has knowingly, freely, and

 voluntarily consented to the administration of the guilty plea in this case by a United States

 Magistrate Judge in the Eastern District of Texas subject to a final approval and imposition of

 sentence by the District Court;

          b.       Defendant and the Government have entered into a plea agreement which was

 disclosed and addressed in open court, entered into the record, and placed under seal. Defendant

 verified that she understood the terms of the plea agreement and acknowledged that it was her

 signature on the plea agreement. To the extent the plea agreement contains recommendations and

 requests pursuant to FED. R. CRIM. P. 11 (c)(1)(B), the Court advises Defendant that she has no

 right to withdraw the plea if the Court does not follow the particular recommendations or requests.

 To the extent that any or all of the terms of the plea agreement are pursuant to Rule 11(c)(1)(A) or

 (C), the undersigned advises Defendant that she will have the opportunity to withdraw her plea of

 guilty should the Court not follow those particular terms of the plea agreement;1


 1
   (3) Judicial Consideration of a Plea Agreement.
 (A) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the court may accept the
 agreement, reject it, or defer a decision until the court has reviewed the presentence report.
 (B) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(B), the court must advise the defendant
 that the defendant has no right to withdraw the plea if the court does not follow the recommendation or request.
 (4) Accepting a Plea Agreement. If the court accepts the plea agreement, it must inform the defendant that to the
 extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the agreed disposition will be included
 in the judgment.
 (5) Rejecting a Plea Agreement. If the court rejects a plea agreement containing provisions of the type specified in
 Rule 11(c)(1)(A) or (C), the court must do the following on the record and in open court (or, for good cause, in
 camera):
 (A) inform the parties that the court rejects the plea agreement;
 (B) advise the defendant personally that the court is not required to follow the plea agreement and give the defendant
 an opportunity to withdraw the plea; and
Case 4:19-cr-00172-ALM-CAN Document 256 Filed 02/03/21 Page 3 of 4 PageID #: 803




          c.       Defendant is fully competent and capable of entering an informed plea, Defendant

 is aware of the nature of the charges and the consequences of the plea, and the plea of guilty is

 made freely, knowingly, and voluntarily. Upon addressing Defendant personally in open court, the

 undersigned determines that Defendant’s plea is knowing and voluntary and did not result from

 force, threats, or promises (other than the promises set forth in the plea agreement). See FED. R.

 CRIM. P. 11(b)(2); and

          d.       Defendant’s knowing and voluntary plea is supported by an independent factual

 basis establishing each of the essential elements of the offense, and Defendant realizes that her

 conduct falls within the definition of the crime charged under Title 18 U.S.C. § 4 - Misprision of

 a Felony.

                                        STATEMENT OF REASONS

          As factual support for Defendant’s guilty plea, the Government presented a factual basis.

 See Factual Basis. In support, the Government would prove that Defendant is one and the same

 person charged in the Information and that the events described in the Information occurred in the

 Eastern District of Texas and elsewhere. The Government would also have proven, beyond a

 reasonable doubt, each and every essential element of the offense as alleged in Count One of the

 Information through the testimony of witnesses, including expert witnesses, and admissible

 exhibits. In support of Defendant’s plea, the undersigned incorporates the proffer of evidence

 described in detail in the factual basis and stipulation, filed in support of the plea agreement.

          Defendant, Catalina Chavez-Cardenas, agreed with and stipulated to the evidence

 presented in the factual basis. Counsel for Defendant attested to Defendant’s competency and


 (C) advise the defendant personally that if the plea is not withdrawn, the court may dispose of the case less favorably
 toward the defendant than the plea agreement contemplated. FED. R. CRIM. P. 11(c)(3)-(5).
Case 4:19-cr-00172-ALM-CAN Document 256 Filed 02/03/21 Page 4 of 4 PageID #: 804




 capability to enter an informed plea of guilty. Defendant agreed with the evidence presented by

 the Government and personally testified that she was entering her guilty plea knowingly, freely,

 and voluntarily.

                                   RECOMMENDED DISPOSITION

        IT IS THEREFORE the recommendation of the undersigned United States Magistrate

 Judge that the District Court accept the Guilty Plea of Defendant, which the undersigned

 determines to be supported by an independent factual basis establishing each of the essential

 elements of the offense charged in Count One of the Information. It is also recommended that the

 District Court defer acceptance of the plea agreement until after review of the presentence report.

 Accordingly, it is further recommended that Catalina Chavez-Cardenas be finally adjudged guilty

 of the charged offense in violation of Title 18 U.S.C. § 4 - Misprision of a Felony.

        If the plea agreement is rejected and Defendant still persists in the guilty plea, the

 disposition of the case may be less favorable to Defendant than that contemplated by the plea

 agreement. Defendant is ordered to report to the United States Probation Department for the

 preparation of a presentence report. Defendant has the right to allocute before the District Court

 before imposition of sentence.

        Both Parties waived the fourteen (14) day objection period.

        SIGNED this 3rd day of February, 2021.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE
